Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 08/04/2022. In virtue of this communication and examiner’s amendment entered below, claims 1-9, 13-15, 19-20 are allowed.
Claims 10-12 and 16-18 have been cancelled.
Claims 1, 9, 13, and 14 have been amended without adding new subject matter.
 Response to Arguments
Applicant's arguments filed on 08/04/2022 with respect to claims 1-9, 13-15, 19-20 have been considered.
With regard to prior art rejection, the rejection is withdrawn in view of amendments filed on 08/04/2022.
With regard to claim rejection under the 35 USC 101, the rejection have been withdrawn in view of amendments filed on 08/04/2022.

Allowable Subject Matter

Claims 1-9, 13-15, 19-20 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Vanhoucke et al. (US 2008/0080745), discloses a similarity search may be performed on the image of a person, using visual characteristics and information that is known about the person. The search identifies images of other persons that are similar in appearance to the person in the image. (Abstract)
Monroe (US 2004/0117638), discloses Facial recognition technology is integrated into a multimedia surveillance system for enhancing the collection, distribution and management of recognition data by utilizing the system's cameras, databases, monitor stations, and notification systems. At least one camera, ideally an IP camera is provided. This IP camera performs additional processing steps to the captured video, specifically the captured video is digitized and compressed into a convenient compressed file format, and then sent to a network protocol stack for subsequent conveyance over a local or wide area network. The compressed digital video is transported via Local Area Network (LAN) or Wide Area Network (WAN) to a processor which performs the steps of Facial Separation, Facial Signature Generation, and Facial Database Lookup. The utility of the system may be enhanced by the increased use of networking techniques. In this enhancement, a group of networked processors perform the steps of Facial Separation and Facial Signature generation. The Facial Processors function as network resources, and are configured to process video from any networked camera, as required. This improves the flexibility and economics of the system. For example, during periods when a particular area is not used, Facial Processors may be diverted from analysis of that particular camera to an area of higher traffic. Also, the workload of a failed Facial Processor may be diverted to a different processor. The Facial Database may be treated as a general-purpose network resource, allowing a greater number of cameras and Facial Processors to perform Facial Signature lookups at any given time. Moreover, the digital IP surveillance network is often part of a larger "network of networks", thus allowing the Facial Database to be consulted by devices on a different network.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A face matching method, applied to a server, and comprising: acquiring first face information which is to be matched from a terminal device, wherein the first face information comprises an image including a face; obtaining a first attribute of the first face information which is to be matched; determining one or more preferential matching ranges based on the first attribute; and comparing the first face information with second face information in the one or more preferential matching ranges, wherein comparing the first face information with the second face information in the one or more preferential matching ranges comprises: in response to that there are at least two preferential matching ranges, determining an intersection of the at least two preferential matching ranges, and comparing the first face information with second face information in the intersection; or obtaining a union of at least two preferential matching ranges by merging the at least two preferential matching ranges, and comparing the first face information with second face information in the union; or determining the intersection of the at least two preferential matching ranges, comparing the first face information with the second face information in the intersection at a first priority level, obtaining the union of the at least two preferential matching ranges by merging the at least two preferential matching ranges, and comparing the first face information with the second face information in the union at a second priority level lower than the first priority level. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661